     Case 2:15-cr-00010-LMA-DEK Document 228 Filed 01/06/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                     No. 15-10

GROSS WILLIAMS                                                           SECTION I

                               ORDER & REASONS

      Before the Court is defendant Gross Williams’s (“Williams”) motion 1 for post-

conviction relief pursuant to Rule 60(b)(2) of the Federal Rules of Civil Procedure. 2

The government opposes the motion3 and Williams has filed a reply 4 in support of the

motion.

      Federal Rule of Civil Procedure 60(c)(1) states that motions under Rule 60(b)

“must be made within a reasonable time—and for reasons (1), (2), and (3) no more

than a year after the entry of the judgment or order or the date of the proceeding.”

Fed. R. Civ. Proc. 60(c)(1); see also Torns v. Mississippi, 648 F. App’x 404, 406 (5th

Cir. 2016) (per curiam) (agreeing with district court that a “Rule 60(b)(2) motion was

untimely because it was filed more than a year after judgment); Worldwide Detective

Agency, Inc. v. Cannon Cochran Mgmt. Servs., 622 F. App’x 383, 386 (5th Cir. 2015)

(per curiam) (rejecting untimely Rule 60(b)(2) motion); Smith v. Kukua, 487 F. App’x




1 R. Doc. No. 223.
2 Williams’s motion is titled “Rule 60(b)(a) motion.” Id. However, Williams’s reply
requests that the Court construe the motion as a Rule 60(b)(2) motion. R. Doc. No.
226, at 1.
3 R. Doc. No. 225.
4 R. Doc. No. 226.
       Case 2:15-cr-00010-LMA-DEK Document 228 Filed 01/06/21 Page 2 of 3




145, 146 (5th Cir. 2012) (per curiam) (upholding a district court’s denial of a Rule

60(b)(2) for non-timeliness reasons on the basis motion was untimely).

        The instant motion attacks the Court’s rulings on Williams’s first habeas

petition (and a discovery motion related to it), which were entered—along with the

relevant judgment—on May 29, 2019. 5 And the instant motion was postmarked

November 20, 2020—more than a year later.

        The Court is mindful of Williams’s pro se status and would normally consider

the propriety of excusing such untimeliness. But Rule 6(b)(2) explicitly states that

“[a] court must not extend the time to act under Rule[] . . . 60(b).” Fed. R. Civ. Proc.

6(b)(2); see, e.g., Nowlin v. Shannon, No. 15-778, 2017 WL 8790963, at *1 (N.D. Tex.

June 13, 2017) (reaching the same conclusion and noting that “the limitation period

cannot be extended by the court”); McKnight v. Neven, 366 F. App’x 841, 842–43 (9th

Cir. 2010) (per curiam) (concluding that, given Rule 6(b)(2), “regardless of whether

the one-year limit is ‘jurisdictional,’ it must be strictly enforced”); In re Rumsey Land

Co., 944 F.3d 1259, 1277 (10th Cir. 2019) (“Rule 60(c)(1)’s limitations period is

absolute.” (internal quotation omitted)). And the Court cannot construe this as a

motion under Rule 60(b)(6)’s catch-all provision because “[t]he reason for relief set

forth under 60(b)(6) cannot be the reason for relief sought under another subsection

of 60(b).” Solis v. Dretke, 436 F. App’x 303, 306 (5th Cir. 2011) (per curiam) (quoting

Hesling v. CSX Transp., Inc., 396 F.3d 632, 643 (5th Cir. 2005)). Accordingly,

        IT IS ORDERED that the motion is DENIED.



5   R. Doc. Nos. 212–14.

                                           2
       Case 2:15-cr-00010-LMA-DEK Document 228 Filed 01/06/21 Page 3 of 3




         IT IS FURTHER ORDERED that Williams’s motion for discovery 6 in

support of the instant motion is DISMISSED AS MOOT.

         New Orleans, Louisiana, January 5, 2021.



                                              ______________________________________
                                                       LANCE M. AFRICK
                                              UNITED STATES DISTRICT JUDGE




6   R. Doc. No. 227.

                                          3
